DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Response After Final Rejection filed 11/15/2021 has been entered.  Claims 1, 15, and 24 are amended; claims 28-31 are new; claims 1-8, 15, and 17-31 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael V. Battaglia (Reg. No. 64,932) on 12/01/2021.

The application has been amended as follows: 

Claims:

3. (Currently amended) The method of claim 2, wherein using the processor to execute the instructions stored by the memory further causes the first network device to perform steps comprising:
determining whether enough PHYs are shutdown in the FlexE group; and
if it is determined that not enough PHYs are shutdown in the FlexE group, determining one or more PHYs of the FlexE group to be shutdown.

28. (Currently amended) The method of claim 1, wherein using the processor to execute the instructions stored by the memory further causes the first network device to perform:


29. (Currently amended) The method of claim 28, wherein using the processor to execute the instructions stored by the memory further causes the first network device to perform steps comprising:
sending PHY shutdown information indicating the selected one or more PHYs to be shut down or PHY activation information indicating the selected one or more PHYs to be activated and the traffic distribution configuration for the FlexE clients' traffic to the second network device; and
receiving a confirmation from the second network device to indicate that the PHYs to be shut down or activated and the traffic distribution configuration for the second network device is aligned with the first network device.  

30. (Currently amended) The method of claim 29, using the processor to execute the instructions stored by the memory further causes the first network device to perform steps comprising:

sending a PHY shutdown request or a PHY activation request to the second network device, the PHY shutdown request is to instruct the second network device to shutdown one or more PHYs according to the received PHY shutdown information, and the PHY activation request is to instruct the second network device to activate the selected one or more PHYs according to the received PHY activation information; and
receiving a PHY shutdown confirmation or a PHY activation confirmation from the second network device to indicate that the selected one or more PHYs are shut down or activated by the second network according to the received PHY shutdown information or the received PHY activation information.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 11/15/2021, with respect to claims 1-8, 15, and 17-23 rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-8, 15, and 17-31 are allowed.

The following is an examiner’s statement of reasons for allowance:

Flexible Ethernet (FlexE) and its conventionally supported capabilities of FlexE groups and PHYs as recited in the claims are well-known in the art as defined by the Optical Interworking Forum (OIF) (Specification, p. 1, “Background”).  However, the prior art does not teach measuring the traffic rate in a FlexE group, and using such a measurement against a shutdown/activation threshold to determine whether various PHYs of the FlexE group should be shut down or activated.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, p. 7, Fig. 2, and recited in independent claims 1 and 15, in particular comprising:

measuring a traffic rate of one or more FlexE clients carried over the FlexE group;
determining whether one or more Flexible Physicals (PHYs) of the FlexE group is to be shut down or activated based on the measured traffic rate and a first shutdown threshold or a first activation threshold.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441            
                                                                                                                                                                                            /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441